                              UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF NEW YORK

                                       )
FRANCIS J. STADNICK,                   )      Case No. 5:19-cv-01545
                 Plaintiff,            )
                                       )
v.                                     )      Hon. Andrew T. Baxter
                                       )      United States Magistrate Judge
                                       )
ANDREW SAUL,                           )
Commissioner of Social Security,       )
                    Defendant.         )      Stipulation – Document Filed Electronically
                                       )

                                     Stipulation for Remand

         The parties stipulate that the Court should enter an order remanding this case to the

Commissioner for further administrative action pursuant to sentence four of 42 U.S.C. § 405(g).

On remand, the case will be referred to a different administrative law judge for a new hearing

and a decision. The parties consent to entry of judgment pursuant to Fed. R. Civ. P. 58.

Dated: April 12, 2020                                Respectfully submitted,

                                                     GRANT C. JAQUITH
                                                     United States Attorney
                                                                                      April 14, 2020
For Plaintiff:                                       For Defendant:

/s/ Howard D. Olinsky, Esq.1                  By:    /s/ Michael L. Henry
Attorney for Plaintiff                               Michael L. Henry, MA BBO #673718
N.D.N.Y. Bar Roll #102297                            N.D.N.Y. Bar Roll #700993
Olinsky Law Group                                    Special Assistant U.S. Attorney
250 South Clinton Street, Suite 210                  SSA-OGC
Syracuse, NY 13202                                   JFK Federal Building – Rm. 625
Phone: 315-701-5780                                  15 New Sudbury Street
E-mail: holinsky@windisability.com                   Boston, MA 02203
                                                     E-mail: michael.l.henry@ssa.gov


1
    Signed with Attorney Olinsky’s consent, obtained via e-mail on April 10, 2020.
